
	

113 HR 2530 : Taxpayer Transparency and Efficient Audit Act
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2530
		IN THE SENATE OF THE UNITED STATES
		February 26, 2014ReceivedFebruary 27, 2014Read twice and referred to the Committee on FinanceAN ACT
		To improve transparency and efficiency with respect to audits and communications between taxpayers
			 and the Internal Revenue Service.
	
	
		1.Short titleThis Act may be cited as the Taxpayer Transparency and Efficient Audit Act.
		2.Deadline for responses to taxpayer correspondenceNot later than 30 days after receiving any written correspondence from a taxpayer, the Internal
			 Revenue Service shall provide a substantive written response. For purposes
			 of the preceding sentence, an acknowledgment letter shall not be treated
			 as a substantive response.
		3.Taxpayer notification of disclosures by IRS of taxpayer information
			(a)In generalNot later than 30 days after disclosing any taxpayer information to any agency or instrumentality
			 of Federal, State, or local government, the Internal Revenue Service shall
			 provide a written notification to the taxpayer describing—
				(1)the information disclosed,
				(2)to whom it was disclosed, and
				(3)the date of disclosure.
				(b)ExceptionSubsection (a) shall not apply if the Secretary of the Treasury, or the Secretary’s designee,
			 determines that such notification would be detrimental to an ongoing
			 criminal investigation or pose a risk to national security.
			4.Deadline for conclusion of audits of individual taxpayersIf any audit of a tax return of an individual by the Internal Revenue Service is not concluded
			 before the end of the 1-year period beginning on the date of the
			 initiation of such audit, the Internal Revenue Service shall provide the
			 taxpayer a written letter explaining why such audit has taken more than 1
			 year to complete.
		5.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements
			 shall be carried out using amounts otherwise authorized or appropriated.
		
	Passed the House of Representatives February 25, 2014.Karen L. Haas,Clerk
